341 F.2d 300
Leon R. BELLIS, Appellant,v.The TIMES-PICAYUNE, Appellee.
No. 21422.
United States Court of Appeals Fifth Circuit.
Feb. 23, 1965.

Thomas J. Toranto, Jr., New Orleans, La., for appellant.
Ashton Phelps and Peter G. Burke, New Orleans, La., Phelps, Dunbar, Marks, Claverie & Sims, New Orleans, La., of counsel, for appellee.
Before JONES and BROWN, Circuit Judges, and SHEEHY, District Judge.
PER CURIAM:


1
The facts which give rise to this controversy and the applicable law are set forth in the opinion of the district court.  Bellis v. Times-Picayune, D.C., 226 F. Supp. 552.  We are in agreement with and adopt its opinion.  Its judgment is


2
Affirmed.